Simmons, C. J.
We think that the judge did not err in granting a nonsuit. J. O. Martin was surety on the notes. Blackwell, his administrator, proposed to pay Smith, the holder, $100 to be released from his obligation as surety. Smith accepted the money and released Blackwell. The principals claimed that the sum so paid should be placed as a credit on the notes. We think that the payment should not enure to the benefit of the principals. It was not made to satisfy the debt, but was designed only to secure the release of the surety. He was willing to pay that much to be released from his liability on the notes, and the one hundred dollars paid was given in consideration of such release. It was not paid for the benefit of the principals, and they can not compel the holder to place it as a credit on the notes. The holder of a note may compound with the surety thereon without releasing the principal. Civil Code, §2970 ; 2 Brandt on Suretyship, 484 ; Peer v. Keen, 14 Mich. 354. Judgment affirmed.

All the Justices concurring.